Citation Nr: 1723319	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Service connection had been established for Type II diabetes (diabetes) with cataracts and mild renal insufficiency, rated as 20 percent disabling from February 13, 2009; peripheral neuropathy, left lower extremity associated with diabetes, rated as 10 percent disabling from February 13, 2009, to May 13, 2012, and 20 percent disabling from May 14, 2012; peripheral neuropathy, right lower extremity associated with diabetes, rated as 10 percent disabling from February 13, 2009 to May 13, 2012, and 20 percent disabling from May 14, 2012; hypertension, rated as noncompensable; and erectile dysfunction associated with diabetes, rated as noncompensable.  

2.  From February 13, 2009, to May 13, 2012, the Veteran had, with the bilateral factor, a combined 40 percent rating and did not meet the schedular criteria for TDIU.  From May 14, 2012, onward, the Veteran had, with the bilateral factor, a combined 50 percent rating and did not meet the schedular criteria for TDIU.  

3.  The Veteran's service connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

The criteria for a TDIU are not met on a schedular basis; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded multiple VA examinations, including in November 2013 and in January 2017.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the June 2016 remand orders, namely to schedule the Veteran for a social and industrial survey, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  TDIU

The Veteran asserts entitlement to TDIU due to his service-connected disabilities.  After a review of the record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran's combined disability rating for his two or more service connected disabilities does not exceed 50 percent during any period on appeal.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration of the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to his background, including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation Service, for extra- schedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the remaining question is whether the Veteran is entitled to referral for consideration of an extraschedular TDIU.  The Board finds that he is not.  

The Veteran alleged in his May 2012 application for TDIU that he was unemployable due to his "lower extremities secondary to diabetes."  The Veteran also reported the he had worked as an order puller for Volvo Part North America from October 1994 to April 2012 and earned a maximum salary of 65,000 dollars per year.  

However, the treatment notes from February 2015, for example, characterize the Veteran's peripheral neuropathy as moderate to severe and note that he is at a moderate risk of lower extremity amputation.  The treatment notes from March 2010 also indicate that the Veteran's diabetes is controlled on medication.  

At a December 2009 VA examination, the Veteran reported that his diabetes started in 2003, his hypertension began in the 1980's, and that his peripheral nerve numbness and tingling started in 2003.  The VA examiner opined the Veteran's diabetes was under excellent control and that his peripheral neuropathy was mild to moderate.  

At a July 2012 VA examination, the Veteran reported that his diabetes kept him from getting around, as he experienced pain beginning in his hips and going all the way down his legs.  The VA examiner, however, noted no functional impact on the Veteran's ability to work from his erectile dysfunction.  As for the Veteran's peripheral neuropathy, the VA examiner noted that it does not cause sensory or motor paralysis, but does impair the Veteran's ability to walk and results in numbness and throbbing in his feet if he wears shoes all day.  The VA examiner reported moderate intermittent pain in the Veteran's right and left lower extremities, moderate paresthesia or dysesthesia in the his right and left lower extremities, moderate numbness in his right and left lower extremities, decreased light touch testing in the Veteran's right and left feet and toes, and decreased vibration sensation in the Veteran's right and left lower extremities.  

At an October 2013 VA examination, the Veteran's hypertension was noted to result in no impact on the Veteran's ability to work.  Another VA examination was conducted in November 2013.  The Veteran reported that he retired in April 2011 from work at a trucking company due to pain in his lower back and hip.  The VA examiner opined that the Veteran's diabetes and complications do not impact his employability.  The VA examiner concluded that the Veteran's diabetes and erectile dysfunction have no functional impact on his ability to work.  The VA examiner noted that the Veteran could perform sedentary work.  The Veteran's peripheral neuropathy was noted to result in mild incomplete paralysis of the right and left sciatic nerves and the VA examiner noted lumbosacral radiculopathy, polyneuropathy.  However, the VA examiner concluded that mild, sensory neuropathy should not impact employability and radiculopathy is the chief complaint.  

A social and industrial survey was completed in January 2017.  The Veteran reported his history of work: at Mr. T's rental from 1969 to 1979 in delivery and sales for 25,000 dollars per year; at Interstate Life from 1979 to 1981 in sales for 40,000 dollars per year; at Sharp Electronics from 1981 to 1984 for 32,000 dollars per year; at Crown Brewing Company from 1984 to 1994 for 80,000 dollars per year; and at Volvo Parts of America from 1995 to 2011 in receiving and shipping for 32,000 dollars per year.  The Veteran reported a high school diploma.  The VA examiner opined that the Veteran's service-connected disabilities do not inhibit the Veteran from maintaining gainful employment.  The VA examiner noted that the Veteran's diabetes is controlled by insulin and the VA records indicated no problems with the Veteran's service-connected heart condition.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The Veteran reported that he retired due to pain in his back, and the November 2013 VA examiner found that the Veteran's mild sensory neuropathy should not impact his employability.  Moreover, the December 2009 VA examiner noted that the Veteran's diabetes was under excellent control and that the Veteran's peripheral neuropathy was mild to moderate.  The Veteran also has a strong history of work through 2011 even though his diabetes and peripheral neuropathy began in 2003.  The July 2012 VA examiner noted the Veteran's diabetes has no functional impact on his ability to work, the October 2013 VA examiner concluded the same about the Veteran's hypertension, and the January 2017 VA examiner confirmed both conclusions.  The November 2013 VA examiner noted only mild incomplete paralysis of the left and right sciatic nerve and concluded that the Veteran's disabilities had no impact on his ability to work.  Thus, the Board finds that the most competent opinions of record associate only minimal functional impairment to the Veteran's service-connected disabilities.  Further, the Veteran's work in a number of different professions gives him training and experience to acquire a new job and suggests that he is capable of learning new skills.  

Finally, the Board notes the conclusions of both the November 2013 and January 2017 VA examiners that the Veteran could perform sedentary work.  While these conclusions are persuasive evidence, the ultimate decision whether a TDIU is warranted belongs to the Board, not a medical expert.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  

Therefore, based on all of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.


ORDER

Entitlement to TDIU is denied, and referral for extraschedular TDIU is not warranted at this time.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


